NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 05a0916n.06
                           Filed: November 18, 2005

                                           No. 03-4097

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


MATTIE A. JOHNSON,                               )
                                                 )
       Plaintiff-Appellant,                      )
                                                 )
v.                                               )    ON APPEAL FROM THE UNITED
                                                 )    STATES DISTRICT COURT FOR
OHIO SUPREME COURT, et al.,                      )    THE SOUTHERN DISTRICT OF
                                                 )    OHIO
       Defendants-Appellees                      )


Before: MOORE, GIBBONS, and GRIFFIN, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. Mattie A. Johnson sued the Ohio Court of

Appeals, Eighth Appellate District, and the Ohio Supreme Court under 42 U.S.C. § 1983, charging

that the state courts violated her rights to due process and equal protection of the laws during the

litigation of an employment dispute. Johnson also sued three judges from the Eighth Appellate

District and the Justices on the Ohio Supreme Court in their official capacities, alleging the same

constitutional violations. The United States District Court for the Southern District of Ohio

dismissed Johnson’s § 1983 action, holding that the Rooker-Feldman doctrine deprived it of subject

matter jurisdiction. Johnson timely appealed the dismissal to this Court. We affirm the district

court’s decision.

                                                 I.

                                                -1-
No. 03-4097
Johnson v. Ohio Supreme Court, et al.

       Mattie A. Johnson was employed by MetroHealth Medical Center—a political subdivision

of Ohio—until April 5, 1996, when she was terminated for violating an employee attendance policy.

After her firing, Johnson’s public sector union initiated the grievance process provided for by the

collective bargaining agreement between MetroHealth Medical Center and the union. The grievance

was submitted to arbitration. The arbitrator found that Johnson had been wrongfully terminated by

her employer and ordered Johnson reinstated to a position similar to her former job, but Johnson was

denied lost wages for the period between her termination and reinstatement.

       Johnson believed the collective bargaining agreement mandated that she receive lost wages

so she appealed the arbitrator’s refusal to award her back pay to the Cuyahoga County Court of

Common Pleas. Although an Ohio statute provides for appellate review of arbitrations in state court,

the Court of Common Pleas dismissed Johnson’s action. The court held that Johnson lacked standing

to challenge the outcome of the arbitration because she was not formally a party to it: the arbitration

was between MetroHealth Medical Center and Johnson’s union, even though the union was acting

on Johnson’s behalf. Johnson appealed this ruling to the Court of Appeals of Ohio, and the Eighth

Appellate District affirmed because “[its] opinions have consistently articulated that generally, an

individual employee lacks standing to appeal from binding arbitration where the employee’s union

and the employer are the sole parties.” Johnson v. Metro Health Med. Ctr., No. 79403, 2001 WL
1685585, at *1 (Ohio App. 8 Dist. Dec. 20, 2001). To bolster its conclusion, the Eighth Appellate

District “recognize[d] a distinction between a party in interest and an interested party.” Id. at *2.

Judge Patricia Ann Blackmon, writing for the panel, explained:

       Clearly Johnson remained interested in the arbitration decision; however, when she asked

                                                 -2-
No. 03-4097
Johnson v. Ohio Supreme Court, et al.

       for the union’s help, she called upon the collective power of her fellow members, and ceased
       to stand alone. The necessary and just price paid by Johnson was subordination of her
       individual rights to those of her fellow union members.

Id. This holding was in accord with other decisions by the Eighth Appellate District that had denied

employees standing to appeal decisions from arbitrations undertaken by their unions. See, e.g.,

Coleman v. Cleveland Sch. Dist., 756 N.E.2d 759 (Ohio Ct. App. 2001) (denying employee standing

to challenge arbitration between the union and the employer).

       The denial of standing, however, conflicted with an older Tenth Appellate District decision

that granted employees standing to challenge outcomes of arbitrations between their unions and

employers. See Barksdale v. Oh. Dept. of Admin. Servs., 604 N.E.2d 798, 800 (Ohio Ct. App. 1992)

(finding that employee had standing to challenge an arbitration because the employee was the real

party in interest to the arbitration). The Eighth Appellate District acknowledged the conflict between

appellate districts in a decision that antedated Johnson’s case but declined to follow the Tenth

Appellate District on policy grounds—namely to protect “the collective-bargaining process.”

Coleman, 756 N.E.2d at 762.

       The Eighth Appellate District’s refusal to follow the Tenth Appellate District, Johnson

contends, caused similarly situated employees to have standing to appeal arbitration decisions in one

Ohio appellate district and not in another. Johnson seized upon the nonuniformity after she was

denied standing, invoking Article 4, section 3(b)(4) of the Ohio Constitution, which permits the Ohio

Courts of Appeals to certify to the state supreme court issues on which the appellate districts

disagree. She asked the Eighth Appellate District to certify her case to the Ohio Supreme Court for

review and final determination because its ruling in her case conflicted with the prior decision of the

                                                 -3-
No. 03-4097
Johnson v. Ohio Supreme Court, et al.

Tenth Appellate District. The Eighth Appellate District refused, without comment, to certify a

conflict. Thereafter, Johnson sought discretionary review in the Ohio Supreme Court, asking it to

reconsider both the Eighth Appellate District’s refusal to certify a conflict and its ruling that she

lacked standing. Johnson’s request for discretionary review was denied by the Ohio Supreme Court.

       Unable to obtain review of her case or certification of a conflict, Johnson filed this § 1983

action against the Eighth Appellate District, the Ohio Supreme Court, and their respective judges

in United States District Court for the Southern District of Ohio. In response to Johnson’s suit, the

Court of Appeals and Supreme Court defendants filed motions to dismiss. All defendants moved to

dismiss the suit for failure to state a claim upon which relief can be granted and for lack of subject

matter jurisdiction. They argued that the Rooker-Feldman doctrine divested the federal district court

of its jurisdiction over Johnson’s case. The Ohio Supreme Court and its Justices also moved to

dismiss Johnson’s claim for lack of personal jurisdiction. The district court ultimately dismissed

Johnson’s § 1983 action for lack of subject matter jurisdiction, holding that the Rooker-Feldman

doctrine deprived it of jurisdiction. After the district court entered its final judgment, Johnson

appealed to the Sixth Circuit.

                                                 II.

       This court reviews de novo a determination by a federal district court that the Rooker-

Feldman doctrine deprives it of subject matter jurisdiction. Anderson v. Charter Twp. of Ypsilanti,

266 F.3d 487, 492 (6th Cir. 2001). The federal district courts possess broad subject matter

jurisdiction; ordinarily, they are empowered to adjudicate cases concurrently with the state courts.

See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., __ U.S. __, 125 S. Ct. 1517, 1521 (2005)

                                                 -4-
No. 03-4097
Johnson v. Ohio Supreme Court, et al.

(acknowledging that the federal courts generally have concurrent jurisdiction with the state courts).

“The jurisdiction possessed by the District Courts is strictly original[,]” however. Rooker v. Fidelity

Trust Co., 263 U.S. 413, 416 (1923). With the exception of their power to issue writs of habeas

corpus, they are without power to review decisions rendered by state courts. See Exxon Mobil, 125
S. Ct. at 1521 (“[A]ppellate jurisdiction to reverse or modify a state-court judgment is lodged . . .

exclusively in [the Supreme] Court.”). Federal jurisdiction over appeals from state courts is vested

exclusively in the United States Supreme Court by 28 U.S.C. § 1257.

        The Rooker-Feldman doctrine maintains the jurisdictional distribution in the federal courts

by insuring that the federal district courts exercise only original jurisdiction. See generally Dist. of

Columbia Ct. of App. v. Feldman, 460 U.S. 462 (1983) (establishing a jurisdictional doctrine to

prevent federal district courts from exercising appellate jurisdiction); Rooker, 263 U.S. at 413

(same). The doctrine divests federal district courts of subject matter jurisdiction in cases where they

are called upon to review state court judgments. See Exxon Mobil, 125 S. Ct. at 1521. In other

words, “federal district courts lack jurisdiction over suits that are, in substance, appeals from state

court judgments.” Hoblock v. Albany Cty. Bd. of Elections, __ F.3d __, 2005 WL 2108689, at *3 (2d

Cir. 2005); see also Twin City Fire Ins. Co. v. Adkins, 400 F.3d 293 (6th Cir. 2005) (explaining that

federal district courts lack jurisdiction over challenges to state court decisions).

        In addition to divesting federal district courts of jurisdiction over appeals from state court

judgments, the Rooker-Feldman doctrine also deprives federal district courts of jurisdiction over

federal claims that are “inextricably intertwined” with state court judgments. Feldman, 460 U.S. at

486–87. The inextricably intertwined facet of the Rooker-Feldman doctrine can deprive a federal

                                                  -5-
No. 03-4097
Johnson v. Ohio Supreme Court, et al.

district court of jurisdiction over a federal claim that has not even been litigated in state court “if the

federal claim succeeds only to the extent that the state court wrongly decided the issues before it.”

Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 25 (1987) (Marshall, J. concurring). As a result, “a district

court [cannot] entertain constitutional claims attacking a state-court judgment” if “the constitutional

attack [is] ‘inextricably intertwined’ with the state court’s judgment.” Exxon Mobil, 125 S. Ct. at

1523 n.1.

        The inextricably intertwined facet of the Rooker-Feldman doctrine permits broad application

of the doctrine with the potential to override federal district court jurisdiction in any case preceded

by state court litigation. Hoblock, 2005 WL 408689, at *4 (noting that the “inextricably intertwined”

language in Feldman caused “[l]ower federal courts [to struggle] to define Rooker-Feldman’s

reach”). As a result, “the doctrine has sometimes been construed to extend far beyond the contours

of the Rooker and Feldman cases, overriding Congress’ conferral of federal court jurisdiction

concurrent with the jurisdiction exercised by state courts, and superceding the ordinary application

of preclusion law . . . .” Exxon Mobil, 125 S. Ct. at 1521 (noting that, at its proper contours, the

doctrine merely divests subject matter jurisdiction over federal actions that are in substance appeals

from state court judgments and does not subsume principles of abstention and claim preclusion).

        In response to the broad construction of the doctrine by the lower federal courts, the Supreme

Court clarified the reach of the Rooker-Feldman doctrine in Exxon Mobil. 125 S. Ct. at 1521–22.

Because the lower federal courts had “misperceived the narrow ground occupied by Rooker-

Feldman[,]” the Supreme Court held that the doctrine “is confined to cases of the kind from which

[it] acquired its name: cases brought by state-court losers complaining of injuries caused by state-

                                                   -6-
No. 03-4097
Johnson v. Ohio Supreme Court, et al.

court judgments rendered before the district court proceedings commenced and inviting district court

review and rejection of those judgments.” Id. Scaled back to its core, the Rooker-Feldman doctrine

divests federal district courts of jurisdiction only in cases where the prior state court proceedings

were “judicial in nature,” as opposed to legislative or ministerial, Feldman, 462 U.S. at 476, and

where the federal claims “”require review of a judicial decision in a particular case.’” Exxon Mobil,
125 S. Ct. at 1523 (quoting Feldman, 460 U.S. at 487). Accordingly, the federal district courts lack

jurisdiction over two types of cases originating in state court: (1) cases where appellate remedies

have been exhausted in state court and issues raised and decided in the state courts are presented to

the federal district courts for reconsideration; and (2) cases where the federal claims asserted turn

so directly on state court judgments that the federal district courts must review the state court

judgments to resolve the federal claims. See Exxon Mobil, 125 S. Ct. at 1522–24; Washington v.

Wilmore, 407 F.3d 274, 279–80 (4th Cir. 2005) (interpreting the Rooker-Feldman doctrine shortly

after Exxon Mobil).

       Johnson’s § 1983 claim falls in the second category of cases: to adjudicate her constitutional

claims, the federal district court would have to review judgments by the Ohio state courts. The Ohio

state court judgments—the Eighth Appellate District’s decision not to certify a conflict and the Ohio

Supreme Court’s decision to deny discretionary review—are the sources of Johnson’s alleged

constitutional injury. The essence of Johnson’s § 1983 action is an allegation that the Ohio state

courts violated her constitutional rights by reaching decisions that were unfavorable to her. To

remedy her constitutional violations, Johnson asks the federal district court to declare the state court

judgments unconstitutional and to enjoin the Ohio state courts from denying her motion to certify

                                                  -7-
No. 03-4097
Johnson v. Ohio Supreme Court, et al.

and writ of certiorari. To pass upon Johnson’s allegation and consider the appropriateness of the

relief she requests, the federal district court would have to evaluate the state court judgments to

determine if they violated Johnson’s constitutional rights. The federal district court can never

“review . . . a judicial decision in a particular case[,]” Feldman, 460 U.S. at 487, even if the “state-

court judgment [allegedly] was rendered in contravention of the Constitution.” Exxon Mobil, 125
S. Ct. at 1522. Only the United States Supreme Court has the jurisdiction to determine if a state court

judgment violates an individual’s constitutional rights. Id. at 1521. Because Johnson’s § 1983 claim

would require the federal district court to engage in prohibited appellate review, the Rooker-

Feldman doctrine divests it of jurisdiction over the claim.

       To escape the effect of the Rooker-Feldman doctrine, Johnson argues that it does not apply

to her case because the state court judgments were “not adjudicative.” This argument depends on

the language in Feldman that limits the doctrine’s reach to state court actions that are “judicial in

nature.” 460 U.S. at 476. Only state court actions involving a “‘judicial inquiry’ in which the court

was called upon to investigate, declare, and enforce ‘liabilities as they [stood] on present or past

facts and under laws supposed already to exist’” are unreviewable by federal district courts. Id. at

479 (quoting Prentis v. Atl. Coast Line, 211 U.S. 210, 226 (1908)). The Rooker-Feldman doctrine

does not divest the federal district courts of jurisdiction over suits seeking review of administrative,

ministerial, or legislative actions taken by state courts. Id. at 476–77. Accordingly, Johnson tries to

classify the actions taken by the Ohio state courts as non-adjudicative.

       This attempted classification fails. In considering Johnson’s request for a certificate of

conflict, the Eighth Appellate District had to evaluate existing case law and determine whether it

                                                  -8-
No. 03-4097
Johnson v. Ohio Supreme Court, et al.

conflicted with the decision reached in Johnson’s case. See Whitelock v. Gilbane Bldg. Co., 613
N.E.2d 1032, 1034 (Ohio Ct. App. 1993) (explaining the procedure for certifying a conflict).

Likewise, the Ohio Supreme Court had to consider whether the Eighth Appellate District erred in

Johnson’s case and in denying the request for a certificate of conflict. Additionally, the Ohio

Supreme Court had to determine whether sufficient public or legal interest in the case warranted

discretionary review. Moreover, both the Eighth Appellate District and the Ohio Supreme Court had

to consider the legal arguments presented by Johnson in support of her motions. Considering legal

arguments in light of existing law and present facts constitutes a judicial inquiry. Feldman, 460 U.S.

at 479. Therefore, the state court actions that Johnson challenges are judicial in nature, and the

Rooker-Feldman doctrine operates to divest the federal district court of jurisdiction over her case.

                                                 III.

       For the foregoing reasons, the judgment of the district court is AFFIRMED.




                                                 -9-